Title: To George Washington from Richard Peters, 4 November 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Pa.] Novr 4th 1777

Mr Joseph Simons the Bearer has applied to the Board for Liberty to go into Philadelphia for the Purpose of settling his Accounts with Mr Franks the British Agent for Prisoners under whom Mr Simons has acted for some time past in supplying the Prisoners of War. The Board not being acquainted with the Circumstances of Matters so minutely as to judge of the Propriety of permitting Mr Simons to go in at this Time have referred him to your Excellency for a Passport under such Restrictions as you think proper if you should be of Opinion he may go in without Prejudice to our Affairs. He is also desirous that a Mr Bernard Gratz may accompany him as an Assistant to settle his Accounts. I have the Honour to be with the greatest Respect your very obed. Servt

Richard Peters Secy

